      Case: 1:20-cv-00344-TSB Doc #: 39 Filed: 02/09/21 Page: 1 of 5 PAGEID #: 189




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    ERIE INSURANCE COMPANY,                     :       Case No. 1:20-cv-344
                                                :
          Plaintiff,                            :       Judge Timothy S. Black
                                                :
    vs.                                         :
                                                :
    ERIC MANNS, et al.,                         :
                                                :
           Defendants.                          :

     ORDER GRANTING PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT
               AGAINST ALL DEFENDANTS (Docs. 23, 27, 38)

          This civil case is before the Court on Plaintiff Erie Insurance Company’s (“Erie”)

motions for default judgment against Defendants D’Agostino Management, LLC, Ronald

Pace III, and Terry Golden (Doc. 23); Defendant Eric Manns (Doc. 27); and against Rock

Bottom Boys LLC (Doc. 38). No defendant has responded.

                                     I. BACKGROUND

          A.    Factual Background

          Erie filed this action against Defendants Eric Manns, Ronald Pace III, Terry

Golden, Rock Bottom Boys LLC (“Rock Bottom”), 1 and D’Agostino Management, LLC

(“D’Agostino”), seeking a declaration of its duties under an insurance policy with Rock

Bottom under the Declaratory Judgment Act. (Doc. 1).


1
  The Court notes that Rock Bottom is referred to as “Rocky Bottom” throughout the docket.
This appears to have been an inadvertent mistake when adding parties in the ECF system, as all
documents, including the complaint (Doc. 1) and the clerk’s entry of default (Doc. 37), refer to
the party as Rock Bottom. The Court will refer to the party as and grants default against Rock
Bottom Boys, LLC.
   Case: 1:20-cv-00344-TSB Doc #: 39 Filed: 02/09/21 Page: 2 of 5 PAGEID #: 190




       From August 1, 2018 to August 1, 2019, Erie provided auto-insurance to Rock

Bottom, who purportedly employed Mr. Manns. (Id. at ¶¶ 11, 13). Mr. Manns was

allegedly involved in an auto-pedestrian accident while street racing against Mr. Pace.

(Id. at ¶ 16). While Mr. Manns and Mr. Pace were street racing, Mr. Pace lost control of

his vehicle and struck Mr. Golden. (Id.) Mr. Golden filed a lawsuit against Mr. Manns

and Mr. Pace, as well as Rock Bottom, as owner of the vehicle Mr. Manns was driving,

and D’Agostino, as owner of the property where the incident occurred. (Id.) That

lawsuit was filed in the District Court of Harris County, Texas, Case No. 2019-86168.

(Id. at ¶ 15).

       Erie is defending Rock Bottom and Mr. Manns in the Texas lawsuit, under a

reservation of rights. (Id. at ¶ 17). Erie contends that it does not owe Rock Bottom or

Mr. Manns coverage under its policy based on the facts of the Texas dispute. (Id.) Erie

seeks a declaration of rights and responsibilities under its policy with Rock Bottom, and a

declaration that Erie has no duty to defend or indemnify Rock Bottom or Mr. Manns

against Mr. Golden’s claims in the Texas lawsuit. (Id. at Prayer for Relief). Erie does

not assert any compensatory damages.

       B.        Procedural History

       Erie filed its complaint for declaratory judgment on April 29, 2020. (Doc. 1).

Erie requested issuances of summons for all Defendants on June 19, 2020. (Docs. 2–6).

D’Agostino, Mr. Pace, and Mr. Golden were all served on July 6, 2020, with answers due

July 27, 2020. (Doc. 9). D’Agostino, Mr. Pace, and Mr. Golden did not file answers, and




                                            2
    Case: 1:20-cv-00344-TSB Doc #: 39 Filed: 02/09/21 Page: 3 of 5 PAGEID #: 191




Erie applied to the clerk for an entry of default against the three on August 14, 2020.

(Doc. 18). 2 The Clerk entered default on the same day. (Doc. 19).

       Mr. Manns’ first summons was returned unexecuted. (Doc. 10). Summons was

re-issued and Mr. Manns was served on August 10, 2020. (Doc. 15). Mr. Manns did not

timely file an answer or other responsive pleading, and Erie applied to the clerk for an

entry of default against Mr. Manns on September 1, 2020. (Doc. 24). The Clerk entered

default on the same day. (Doc. 25).

       After the first summons to Rock Bottom, two additional summonses were issued.

(Docs. 21, 30). Rock Bottom was served on October 31, 2020. (Doc. 31). Rock Bottom

did not timely answer or otherwise respond, and Erie applied to the clerk for an entry of

default against Rock Bottom on November 24, 2020. (Doc. 35). The Clerk entered

default on January 14, 2021. (Doc. 37).

       Following each entry of default (Docs. 19, 25, 37), Erie moved for default

judgment against the all Defendants. (Docs. 23, 27, 38). Those motions are now ripe for

review.

                                II. LAW AND ANALYSIS

       Applications for default judgment are governed by Fed. R. Civ. P. 55(b)(2).

Following the clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a) and the party’s

application for default under Rule 55(b), “the complaint's factual allegations regarding

liability are taken as true, while allegations regarding the amount of damages must be


2
 The Court denied Erie’s first motion for default judgment as to these three defendants because
Erie did not apply for nor receive the clerk’s entry of default. (Doc. 17).

                                               3
   Case: 1:20-cv-00344-TSB Doc #: 39 Filed: 02/09/21 Page: 4 of 5 PAGEID #: 192




proven.” Wood v. Bronzie, No. 1:20-CV-231, 2020 WL 4015247, at *1 (S.D. Ohio July

16, 2020) (quotation and citations omitted).

       Default judgment may be entered in declaratory judgment actions; however, the

“court is not compelled to exercise its jurisdiction over declaratory judgment actions.”

Essex Ins. Co. v. Xtreme Fitness Sterling Heights, No. 11-12293, 2012 WL 529979, at *3

(E.D. Mich. Feb. 17, 2012) (citing Brillhart v. Excess Ins. Co., 316 U.S. 491, 494

(1942)). See also Penn-Star Ins. Co. v. Barr-Bros. Plastering Co., No. 2:10-CV-587,

2011 WL 795062, at *2 (S.D. Ohio Feb. 28, 2011) (“courts do sometimes grant default

judgment in declaratory judgment actions involving the question of coverage under

insurance policies”) (citing cases). In cases involving multiple defendants, “courts

frequently prefer to delay the default judgment against defaulting defendants until the

claims against the nondefaulting defendants are resolved” in order to avoid inconsistent

judgments.” Penn-Star, 2011 WL 795062, at *2 (quoting 10 James Wm. Moore et al.,

Moore’s Federal Practice § 55.36[1] (3d ed.); then citing cases).

       First, the Court is compelled to exercise its jurisdiction over the declaratory action

because it will “definitively determine whether or not [Erie] owes a duty to [Rock Bottom

and Mr. Mann] to defend and indemnify [those parties] in the state court action, and a

prompt declaration of policy coverage would surely ‘serve a useful purpose in clarifying

the legal relations at issue.’” Essex Ins., 2012 WL 529979, at *3 (quoting Scottsdale Ins.

Co. v. Roumph, 211 F.3d 964, 968 (6th Cir.2000)).

       Second, Erie has fulfilled all the prerequisites for a default judgment against all

Defendants under Rule 55. All Defendants were served, all failed to appear or otherwise


                                               4
   Case: 1:20-cv-00344-TSB Doc #: 39 Filed: 02/09/21 Page: 5 of 5 PAGEID #: 193




defend in this case, and Erie obtained a clerk’s entry of default for each Defendant. Thus,

all of Erie’s well-pleaded allegations are taken as true, and Erie is entitled to default

judgment. Fed. R. Civ. P. 55. See also Essex Ins., 2012 WL 529979 at *4 (granting

default judgment to plaintiff-insurer and declaring insurer had no duty to defend or

indemnify insured in state court action).

                                    IV. CONCLUSION

       Based upon the foregoing Plaintiff’s motions for default judgment against

Defendants Ronald Pace II, Terry Golden, and D’Agostino Management, LLC (Doc. 23),

against Eric Manns (Doc. 27), and against Rock Bottom Boys LLC (Doc. 38) are all

GRANTED. Specifically:

       1.     The Court hereby DECLARES that under the policy between Plaintiff Erie
              Insurance Company and Defendant Rock Bottom Boys LLC, Plaintiff Erie
              Insurance Company has no duty to defend or indemnify Rock Bottom
              Boys, LLC and Eric Manns arising out of the incident with Defendants
              Terry Golden, Ronald Pace III, and D’Agostino Management, LLC.

       2.     The Clerk SHALL enter Judgment in favor of Plaintiff against all
              Defendants.

       3.     This civil action is TERMINATED on the docket of this Court upon entry
              of Judgment.

       IT IS SO ORDERED.

Date: 2/9/2021                                                    s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               5
